         Case 1:20-cv-11889-MLW Document 69 Filed 03/04/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                  Plaintiff,

                             v.                              CIVIL ACTION
                                                             NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts and his individual capacity,
  MICHELLE TASSINARI, in her individual
  capacity, DEBRA O’MALLEY, in her individual
  capacity, AMY COHEN, in her individual capacity,
  and NATIONAL ASSOCIATION OF STATE
  ELECTION DIRECTORS

                          Defendant.



     RESPONSE TO MOTION FOR JOINDER AND LEAVE TO FILE A SECOND
     AMENDED COMPLAINT BY DEFENDANTS WILLIAM FRANCIS GALVIN,
              MICHELLE TASSINARI, AND DEBRA O’MALLEY

       Defendants William Francis Galvin, Michelle Tassinari, and Debra O’Malley hereby

submit this response to Plaintiff’s motion to join Twitter, Inc. as a defendant in this lawsuit and

for leave to file a Second Amended Complaint.

       Although Plaintiff does not appear to have complied with Local Rule 15.1(b), which

requires Plaintiff to serve his motion upon Twitter before filing it with the Court, Defendants

take no position as to the propriety of adding Twitter as a party to this action, particularly

because these Defendants neither represent Twitter’s interests nor control its actions. Even

though the Defendants take no position on Plaintiff’s narrow request to bring Twitter into this

suit as a party, Defendants note that Plaintiff continues to hurl unfounded accusations of perjury

                                                  1
         Case 1:20-cv-11889-MLW Document 69 Filed 03/04/21 Page 2 of 3




at the Defendants, and Defendants expect that having Twitter joined would, at very least, serve to

make clear that Plaintiff’s baseless conspiracy theories are just that – unfounded and

inflammatory prevarications.

       As to Plaintiff’s request for leave to file a Second Amended Complaint, Defendants again

are unable to express a position on this motion because Plaintiff does not include a proposed

Second Amended Complaint with his filing or indicate what theories of relief he may pursue

against the Defendants. Although Plaintiff avers in his motion that he will assert no new claims

against the Defendants, his motion makes clear that he intends to expand the scope of this

litigation, not only by including Twitter as a new party but also by pressing his delusional and

fact-free theory that the Defendants somehow cajoled Twitter into deplatforming him through the

application of a mysterious algorithm designed to detect any instance in which he uttered a

certain word. Defendants continue to maintain that Plaintiff’s suit should be dismissed for the

reasons set forth in their motion to dismiss, including on the basis of several immunities from

suit. Defendants expect that, should Plaintiff’s motion be allowed, they will likely move to

dismiss any Second Amended Complaint he should file.

                                             Respectfully submitted,

                                             Defendants,

                                             WILLIAM FRANCIS GALVIN, in his official and
                                             individual capacities, MICHELLE TASSINARI, in
                                             her individual capacity, and DEBRA O’MALLEY,
                                             in her individual capacity,

                                             By their attorneys,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Adam Hornstine
                                             Anne Sterman (BBO No. 650426)
                                             Adam Hornstine (BBO No. 666296)
                                                 2
         Case 1:20-cv-11889-MLW Document 69 Filed 03/04/21 Page 3 of 3




                                            Assistant Attorneys General
                                            Office of the Attorney General
                                            One Ashburton Place
                                            Boston, MA 02108
                                            617-963-2048
                                            Anne.Sterman@mass.gov
                                            Adam.Hornstine@mass.gov

Date: March 4, 2021



                                 CERTIFICATE OF SERVICE

        I, Adam Hornstine, Assistant Attorney General, hereby certify that I have this day, March
4, 2021, served the foregoing Memorandum, upon all parties, by electronically filing to all ECF
registered parties, and paper copies will be sent to those indicated as non-registered ECF
participants.

                                            /s/ Adam Hornstine
                                            Adam Hornstine




                                               3
